Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2002

USA v. Milan
Precedential or Non-Precedential: Precedential

Docket No. 01-2603




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Milan" (2002). 2002 Decisions. Paper 601.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/601


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed September 24, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-2603

UNITED STATES OF AMERICA

v.

MILTON MILAN

       Appellant

On Appeal from the United States District Court
for the District of New Jersey
(D.N.J. Crim. No. 00-194)
District Judge: Honorable Joel A. Pisano

Argued May 20, 2002

BEFORE: BECKER, Chief Judge,
GREENBERG, Circuit Judge, and
BARZILAY, Judge, U.S. Court of International Trade*

(Opinion Filed: September 3, 2002)

O R D E R

It is hereby O R D E R E D that the opinion issued in the
above-entitled matter on September 3, 2002 is hereby
amended to correct a typographic error which was
introduced during the opinion processing procedures.
_________________________________________________________________

*Honorable Judith M. Barzilay, Judge, United States Court of
International Trade, sitting by designation.




Accordingly the name "Batson" is substituted for "Matson"
in the first sentence of the second full paragraph which
appears on page 2 of the slip opinion.

It appears that the typographic errors noted in this order
and in the September 10, 2002 order were mechanically
introduced when the opinion was reformatted for printing
in slip opinion form.

       For the Court,

       /s/Marcia M. Waldron
            Clerk

DATED: September 24, 2002
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2